Citation Nr: 0530742	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for cancer of the left 
tonsil, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1970 to 
February 1973, and served in the Republic of Vietnam from 
July 1972 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In March 2004, the Board remanded the veteran's claim 
to the RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not fully complied with the 
directives from the Board's March 2004 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The veteran claims that his squamous cell carcinoma of the 
left tonsil is related to his exposure to herbicides during 
his military service in Vietnam.  Post service private 
medical records reflect that the veteran was diagnosed with 
squamous cell carcinoma of the left tonsil in 1996.

Consistent with the Board's duty to assist the veteran in 
developing his claim, and preparatory to seeking an advisory 
medical opinion from the Armed Forces Institute of Pathology 
(AFIP), in March 2004, the matter was remanded to the RO who 
was directed to "attempt to obtain any and all tissue or 
tissue blocks that remain from pathological study when the 
cancer was diagnosed".  

The Board notes that some partial development was completed.  
This includes, as per the directive in the Board's March 2004 
remand, private medical records that were requested and 
received from Dr. R.M. K. and the University Hospital in 
Syracuse, New York.  

However, other development requested by the Board in November 
2004 has yet to be completed.  See Stegall v. West, supra.  
This includes specifically requesting receipt of the tissue 
and/or tissue blocks studied at the time of the veteran's 
February 1996 left tonsil biopsy and pathology report that 
diagnosed infiltrating squamous cell carcinoma.  There is a 
record of the AMC's November 24, 2004 letter to University 
Hospital in Syracuse, New York, that only requested "copies 
of your treatment records to include findings and 
diagnoses".  There is also a record of the hospital's 
response that includes a February 5, 1996 pathology report of 
a left tonsil biopsy, duplicative of that previously of 
record.  However, the AMC did not specifically request the 
tissue or tissue blocks its letter to University Hospital, as 
directed by the Board. 

The Board is of the opinion that in the interest of fairness 
and due process, the veteran's case warrants review by a 
medical specialist.  However, prior to that consideration, 
the tissue or tissue blocks used for pathology review in the 
veteran's case must be obtained, as the AFIP will not provide 
an advisory opinion without the tissue studied in the 
veteran's case. 

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the court.  See 
Stegall v. West, supra.

The Board regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claim on appeal.

The AMC should contact Surgical Pathology 
Consultation, SUNY Health Science Center, 
Department of Pathology, 750 East Adams 
Street, Syracuse, New York, 13210, and 
specifically request all tissue and/or 
tissue blocks studied at the time of the 
veteran's February 1996 left tonsil 
biopsy and February 5, 1996 pathology 
report that diagnosed infiltrating 
squamous cell carcinoma.  All attempts to 
obtain the tissue and/or tissue blocks 
should be documented in the claims folder 
and the medical facility should be 
requested to provide a written response 
if the tissue and/or tissue blocks are 
unavailable.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


